UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-189414 UA GRANITE CORPORATION (Exact name of registrant as specified in its charter) Nevada 80-0899451 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10 Bogdan Khmelnitsky Street, # 13A Kyiv, Ukraine 01030 (Address of principal executive offices, zip code) +380 636419991 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 11, 2013, there were 5,000,000 shares of common stock, $0.00001 par value per share, outstanding. UA GRANITE CORPORATION (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2013 INDEX Page Part I. Financial Information 4 Item 1. Financial Statements. 4 Balance Sheets as of September 30, 2013 and March 31, 2013 (unaudited). 4 Statements of Operations for the three and six months ended September 30, 2013, and the period from February 14, 2013 (Inception) to September 30, 2013 (unaudited). 5 Statements of Cash Flows for the six month period ended September 30, 2013, and the period from February 14, 2013 (Inception) through September 30, 2013 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 Part II. Other Information 17 Item 1. Legal Proceedings. 17 Item 1A. Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mining Safety Disclosures. 17 Item 5. Other Information. 18 Item 6. Exhibits. 18 Signatures 19 - 2 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of UA Granite Corporation, a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the volatility of market demand for consulting services of the type provided by the Company, the possibility that the company will not garner any customers, the Company’s need for and ability to obtain additional financing, the exercise of the majority control the Company’s sole officer and director presently holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. - 3 - PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. UA Granite Corporation (A Development Stage Company) Balance Sheets September 30, 2013 and March 31, 2013 (unaudited) September 30, 2013 March 31, 2013 ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts Payable and Accrued Liabilities $ $ Due to Directors Total Liabilities Stockholders’ (Deficit) Common Stock (75,000,000 shares authorized, par value 0.00001, 5,000,000 shares issued and outstanding as of September 30, 2013 and March 31, 2013) 50 50 Additional Paid in Capital - Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ (Deficit) $ $ (The Accompanying Notes are an Integral Part of These Financial Statements) - 4 - UA Granite Corporation (A Development Stage Company) Statements of Operations For the Three and Six Month Periods Ended September 30, 2013 and Period from February 14, 2013 (Inception) to September 30, 2013 (unaudited) Three Month Period Ended September 30, 2013 Six Month Period Ended September 30, 2013 February 14, 2013 (Inception) through September 30, 2013 Operating Expenses Legal and accounting $ $ $ General and administrative - 16 Total Operating Expenses Other Expenses Imputed interest expense Net Loss $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted ) ) Weighted Average Number of Common Shares Outstanding (The Accompanying Notes are an Integral Part of These Financial Statements) - 5 - UA Granite Corporation (A Development Stage Company) Statements of Cash Flows For the Six Month Period Ended September 30, 2013 and Period from February 14, 2013 (Inception) to September 30, 2013 (unaudited) Six Month Period Ended September 30, 2013 Inception February 14, 2013 to September 30, 2013 Operating Activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used by operating activities: Imputed interest Changes in operating assets and liabilities: Accounts payable and accrued liabilities - Net Cash Used in Operating Activities ) ) Financing Activities Proceeds from directors - Proceeds from issuance of common shares - 50 Net Cash Provided by Financing Activities - Increase (Decrease) in Cash ) Cash - Beginning of Period - Cash - End of Period $ $ Supplemental Disclosure of Cash Flow Information Interest $
